Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, reading on claims 1, 3-6, 18, 23-24, 27, 32-33, 35, 40-42, 46, 53, 55, 60-64, 69-70, 72, 89, 98, 100, and 104-105, and species A3 in the reply filed on 10/19/2020 and 11/28/2020 is acknowledged.
Claims 106 and 109 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020 and 11/28/2020.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 41 is objected to because of the following informalities:  "the was solution" should be "the wash solution".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recite the limitation "one or more surfactants".  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined and should be corrected to “the one or more surfactants”. 
Claim 24 recites the limitation "the CEX chromatography".  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to “CEX chromatography support”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-6, 18, 23, 32-33, 41-42, 63, 72, 89, 98, and 100 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece).
In regard to claim 1, Breece teaches a method of purifying a protein of interest bound to cation exchange chromatography support comprising applying a wash solution comprising one or more surfactant to the CEX chromatography support (abstract; [0128]; [0139]-[0144]). 
In regard to claim 3, Breece teaches loading a mixture comprising a protein of interest and one or more contaminant proteins, aggregates, and/or viruses onto the CEX chromatography support before applying the wash solution comprising one or more surfactants to the CEX chromatography support ([0139]-[0144]; [0120]-[0121]).  Breece teaches eluting the protein of interest from the support thereby forming a purified eluate of the protein of interest ([0139]-[0144]; [0127]). 
In regard to claim 4, Breece teaches a method for purifying a protein of interest (abstract; [0128]; [0139]-[0144]).  Breece teaches loading a mixture comprising a protein of interest and one or more contaminant proteins, aggregates, and/or viruses onto a CEX chromatography support ([0139]-[0144]; [0120]-[0121]).  Breece teaches washing the support with an aqueous wash solution comprising one or more surfactants to elute the one or more contaminant proteins, aggregates, and/or viruses from the support ([0139]-[0144]; [0120]-[0121]).  Breece teaches eluting the protein of interest from the support, thereby forming a purified eluate of the protein of interest ([0139]-[0144]; [0127]). 
claim 5, Breece teaches the one or more surfactants comprises polysorbate 20 ([0139]-[0144]). 
In regard to claim 6, Breece teaches the one or more surfactants comprises a zwitterionic surfactant, quaternary ammonium salt, alkylphenol ethoxylate, ethoxylate, alkyl polyglucoside, amino oxide, phosphine oxide, non-ionic surfactant, or anionic surfactant ([0139]-[0144]; [0038]).
In regard to claim 18, Breece teaches the wash solution comprises about 0.01 to 1% w/v of the one or more surfactants ([0139]-[0144]). 
In regard to claim 23, Breece teaches the CEX chromatography support is a sepharose matrix resin ([0128]; [0139]-[0144]). 
In regard to claim 32, Breece teaches the mixture comprising a protein of interest and one or more contaminant proteins, aggregates, and/or viruses is a harvest cell culture fluid (HCCF) ([0117]). 
In regard to claim 33, Breece teaches the method does not comprises protein A purification ([0139]-[0144], the downstream steps do not comprise protein A purification). 
In regard to claim 41, Breece teaches loading a mixture comprising a protein of interest and one or more contaminants, aggregates, and/or viruses onto a protein A chromatography support ([0117]-[0128]).  Breece teaches washing the support with a protein A chromatography wash solution comprising one or more surfactants to remove the one or more contaminant proteins, aggregates, and/or viruses from the protein A chromatography support ([0117]-[0128]).  Breece teaches eluting the protein of interest from protein A chromatography support ([0117]-[0128]).  

In regard to claim 42, Breece teaches the contaminant proteins are host cell proteins ([0117]; [0120]). 
In regard to claim 63, Breece teaches the method does not comprise an anion exchange chromatography step ([0128]). 
In regard to claim 72, Breece teaches the protein of interest comprises an antibody or antigen binding fragment thereof or a fusion protein construct (abstract; [0003]; [0117]-[0128]; [0139]-[0144]). 
In regard to claim 89, Breece teaches the CEX chromatography wash solution further comprises sodium chloride, sodium phosphate, or sodium acetate ([0035]-[0036]; [0139]-[0144]). 
In regard to claim 98, Breece teaches the CEX chromatography wash solution comprises a pH of about 5.0 to 7.0 ([0122]-[0126]). 
In regard to claim 100, Breece teaches a preparation of a protein of interest produced by the method of claim 1 ([0139]-[0144]). 
Claim 24 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece), as noted above, further evidenced by SP Sepharose Fast Flow. 
In regard to claim 24, Breece teaches the limitations as noted above.  Further, Breece teaches the cation exchange chromatography resin is SP-Sepharose ([0139]).  Breece does not teach the CEX chromatography support is a synthetic polymer matrix resin or not a hydrophobic resin.  SP Sepharose Fast Flow provides evidence that SP-Sepharose is hydrophilic and therefor not a hydrophobic resin. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece), as noted above. 
In regard to claim 27, Breece teaches the limitations as noted above.  Breece does not teach applying a subsequent wash solution to the CEX chromatography support before eluting the protein of interest from the support.  However, addition of a subsequent wash solution to the CEX chromatography support before eluting the protein of interest from the support would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of process steps has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
claim 60, Breece teaches the limitations as noted above.  Breece teaches applying a wash solution that does not comprises a surfactant to the support ([0035]; [0139]-[0144]).  Breece does not explicitly teach the wash without the surfactant is applied before applying the wash with the one or more surfactants to the support. 
The order of performing process steps is prima facie obvious in the absence of new or unexpected results; the selection of any order of mixing ingredients is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
In regard to claim 61, Breece teaches the limitations as noted above.  Breece does not explicitly teach treating the purified eluate of the protein of interest with diafiltration, ultrafiltration, or both. 
However, Breece teaches ultrafiltation removes unwanted fragments from protein formulations ([0117]).   It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to treat the purified eluate of the protein of interest with ultrafiltration as it is a known way to remove unwanted fragments from protein formulations. 
Claims 40, 46, 53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece), as noted above, in view of Analysis of Viral Clearance Unit Operations for Monoclonal Antibodies by Miesegaes et al. (Miesegaes). 
In regard to claims 40, 46, 53, and 55, Breece teaches the limitations as noted above.  Breece does not teach the wash solution clears virus as measured by a log reduction value (LRV). Breece does not teach the LRV is between about 1.0 and 10.0 log10 (reading on claim 46).  claim 53). Breece does not teach the LRV is achieved by applying a specific number of column volumes (reading on claim 55).
Miesegaes teaches Protein A and ion exchange chromatography of antibody and protein samples (abstract).  Miesegaes teaches removing unwanted virus from the antibody samples (abstract).  Miesegaes teaches the wash solution clears virus as measured by a log reduction value (LRV) (abstract; reading on claim 40).  Miesegaes teaches the LRC is between about 1.0 and 10.0 log10 (abstract; reading on claim 46).  Miesegaes teaches the LRV is measured by quantitative PCR or using an infectivity assay (pg. 238-239, Materials and Methods, Data Sources, reading on claim 53).  Breece teaches flow through mode (pg. pg. 238-239, Materials and Methods, Data Sources, reading on claim 55).  Breece teaches flow through mode affects unit operation and final clearance values (pg. pg. 238-239, Materials and Methods, Data Sources, reading on claim 55).  As the method efficiency and final clearance are variables that can be modified, among others, by adjusting said amount of wash fluid which flows through the system, the precise number of column volumes would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed number of column volumes cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the column volumes in the method of modified Breece to obtain the desired balance between the method efficiency and final clearance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that In re Aller, 105 USPQ 223).
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize LRV to measure virus reduction, as taught by Miesegaes, in the method of Breece as it is known to verify removal of contamination, such as viruses, from antibody samples purified through Protein A and CEX methods. 
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece), as noted above, in view of U.S. Patent Publication No. 2014/0238935 by Komkova et al. (Komkova)
In regard to claim 62, Breece teaches the limitations as noted above.  Breece further teaches using size exclusion chromatography to process the purified eluate of the protein of interest and collect flow through comprising a purified eluate.  Breece does not teach loading the purified eluate of the protein of interest onto a membrane chromatography support.
Komkova teaches protein purification of antibodies through size exclusion chromatography ([0030]-[0031]).  Komkova teaches that size exclusion chromatography is a type of membrane chromatography.   It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a membrane, as taught by Komkova, in the method of Breece since it is known that size exclusion chromatography supports are membranes. 
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece), as noted above, in view of U.S. Patent Publication No. 2016/0108127 by Brower et al. (Brower). 
In regard to claim 70, Breece teaches the limitations as noted above.  Further, Breece teaches producing proteins through recombinant techniques ([0116]-[0117]).  Breece does not teach expressing the protein of interest and one or more contaminant proteins in a bioreactor having a capacity of at least about 250 liters.
Brower teaches culturing protein cells in a bioreactor which has a volume of at least 250 liters ([0114]).  Brower teaches the amount of volume in the bioreactor can be varied based on the amount of protein desired ([0114]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a bioreactor of at least 250 liters, as taught by Brower, in the method of modified Breece to culture protein cells based on the desired amount of protein.  One of ordinary skill in the art would be motivated to optimize the size of the bioreactor in order to produce the desired amount of protein culture. 
Claims 64, 69, and 1004-105 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0153735 by Breece et al. (Breece), as noted above, in view of U.S. Patent Publication No. 2016/0068612 by Clarke et al. (Clarke).
In regard to claims 69 and 104-105, Breece teaches the limitations as noted above.  Breece does not teach subjecting the eluate to a viral inactivation step. Breece does not teach formulating the purified eluate of the protein of interest as a composition including a pharmaceutically acceptable excipient; a composition comprising a preparation of a protein of 
Clarke teaches a method of purifying a protein of interest through Protein A chromatography ([0139]).  Clarke teaches subjecting the eluate to a viral inactivation step or further comprising filtering the purified eluate of the protein of interest to remove viruses ([0186]; reading on claim 64).  Clarke teaches formulating the purified eluate of the protein of interest as a composition including a pharmaceutically acceptable excipient ([0114]; [0123]-[0124]; reading on claim 69).  Clarke teaches a composition comprising a preparation of a protein of interest produced by the method of claim 1 and a pharmaceutically acceptable excipient ([0114]; [0123]-[0124]; reading on claim 104). Clarke teaches a composition comprising a virus inactivated preparation of a protein of interest and a pharmaceutically acceptable excipient, produced by the method of claim 1 ([0114]; [0123]-[0124]; reading on claim 105). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to formulate the purified eluate of the protein of interest as a composition including a pharmaceutically acceptable excipient, as taught by Clarke, in the method of Breece as it is known in the art to utilize pharmaceutically acceptable excipients to deliver proteins. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777